United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS          April 24, 2003
                         FOR THE FIFTH CIRCUIT
                                                           Charles R. Fulbruge III
                                                                   Clerk

                              No. 02-20874
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

RODOLFO ALFREDO NAJERA-GUERRA,

                                           Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. H-01-CR-885-1
                         --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Rodolfo Alredo Najera-Guerra appeals his conviction

following his guilty plea to importing more than 100 grams of

heroin in violation of 21 U.S.C. §§ 952(a) and 960(a)(1) and

(b)(2)(A).     Najera argues 21 U.S.C. §§ 952 and 960 are facially

unconstitutional in light of Apprendi v. New Jersey, 530 U.S. 466

(2000).   He acknowledges that his argument is foreclosed by this

court’s decision in United States v. Slaughter, 238 F.3d 580, 582


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-20874
                               -2-

(5th Cir. 2000), but raises the issue only to preserve it for

review in the Supreme Court.

     Slaughter applies by analogy to the instant case because the

statutes at issue are similar in structure and content.   One

panel of this court may not overrule another.   See United States

v. Fowler, 216 F.3d 459, 461 (5th Cir. 2000).

     The judgment of the district court is AFFIRMED.